COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                      NO. 2-09-00453-CV
 
IN RE RODNEY D. LAKE                                                           RELATOR
                                                                                                        
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator=s
petition for writ of mandamus and motion for emergency relief and is of the
opinion that all relief should be denied. 
Accordingly, relator=s petition
for writ of mandamus and motion for emergency relief are denied.
 
PER CURIAM
 
 
PANEL: 
WALKER, MCCOY, and MEIER, JJ.
 
DELIVERED: 
December 22, 2009




     [1]See
Tex. R. App. P. 47.4.